                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        Stephen Arthur Lacy,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:16-cv-00210-MR
                                      )             1:04-cr-00040-MR-DLH
                 vs.                  )
                                      )
      United States of America,       )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 12, 2019 Order.

                                               December 12, 2019
